Title: From George Washington to William Hartshorne, 1 April 1789
From: Washington, George
To: Hartshorne, William



Sir,
Mount Vernon April 1st 1789.

As it seems that it will be my unavoidable lot to be again brought into publick life, however contrary to my inclinations, I must prepare myself to meet with many occurrences which will be painful and embarrassing; but I can truly say that few events would distress me more than the realizing of the apprehensions of so respectable a body of my fellow Citizens as the Quakers of Philadelphia; as mentioned in your letter of the 28th Ulto.
If I must go on to New-York, and my wishes & inclinations were consulted on the occasion, they would lead me to proceed in as quiet & peaceable a manner as possible. But, situated as I am at present, and knowing nothing of the intentions of the people respecting my passing through the several towns, more than what the publick papers inform me of—and these may be conjecture—I do not see how I can, with any degree of propriety or delicacy, interfere, at this moment, to prevent the ill effects which are feared from an illumination of the City of Philadelphia. Could any way be pointed out to me by which I might ward off the evil dreaded by the Quakers, I would, with peculiar pleasure, take every proper step to prevent it; for altho’ I have no agency in these matters, yet nothing would be

more painful to me than to be the innocent cause of distress or injury to any individual of my Country.
I must beg you to accept of my best thanks and warmest acknowledgments for your kind wishes for my happiness—and believe me to be—with very great esteem & regard Sir, Yr most Obedt Hble Servt

Go: Washington

